Citation Nr: 9909193	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-24 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a low back disorder. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1979 to July 
1985.  

This matter initially came to the Board of Veteran's Appeals 
(Board) on appeal of an April 1995 rating decision of the RO.  

In May 1997, the Board remanded this case for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is shown to have sustained an injury to his 
back in connection with a parachute jump during service.  

3.  The veteran's currently demonstrated low back disability 
manifested by lumbosacral strain, lumbar disc disease and 
arthritis of the lumbar spine is the likely result of 
injuries suffered in service.  




CONCLUSION OF LAW

The veteran's low back disability manifested by lumbosacral 
strain, lumbar disc disease and arthritis of the lumbar spine 
is due to injuries which were incurred in service.  
38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for arthritis is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).

The veteran contends that he has a low back disorder as a 
result of an injury which was incurred in service.  He 
testified at a hearing in May 1997, that he hit the ground 
hard during a parachute jump landing and experienced shooting 
pains in his back and down his left leg during service in 
1984.  He stated that, although he continued to experience 
some residual back pain throughout his service, primarily 
when he would turn or lift an object, he did not seek further 
treatment.  

The veteran further testified that following his discharge 
from service, he had continued to experience sharp pains in 
his lower back and a loss of feeling in his left leg brought 
on by long periods of standing, turning and lifting.  He 
stated that he ultimately sought treatment from a private 
physician, Dr. Ludwig Eglseder, in 1992 because he could not 
walk and was doubled over from the pain in his back.  
According to the veteran, his symptomatology had increased in 
severity to the extent that his left leg would occasionally 
give out on him.  He noted that he had been prescribed pain 
medications, muscle relaxants, ibuprofen and a corset in an 
attempt to alleviate his condition.  

A careful review of the veteran's service medical records 
shows that, in March 1984, he was treated for a lower back 
contusion/strain following a parachute jump the previous 
evening.  

In support of his claim, the veteran has submitted medical 
records from his private physician, Ludwig Eglseder.  A 
statement from Craig Bash, M.D., has also been received in 
support of the veteran's claim.  A review of Dr. Eglseder's 
records shows that on June 15, 1992, the veteran reported for 
treatment of sudden low back pain, with some radicular pain 
to his testicles, after driving a crane over a bridge two 
days earlier.  Dr. Eglseder diagnosed acute lumbar disc 
injury, which had improved to the extent that he could return 
to work, with some restrictions, as of June 22, 1992.  A 
subsequent notation on June 30, 1992, indicated that the 
veteran was once again having problems with his back after 
riding in a cement truck.  An MRI conducted for Dr. Eglseder 
in July 1992 was noted to be abnormal, showing desiccation of 
the L4 and L5 discs and apophyseal overgrowth at L4-5 
resulting in a mild, lateral impression on the sac at this 
level.  Similar, but lesser, changes were noted on the left.  
The diagnosis was that of lumbar disc displacement.

Based on a review of the veteran's claims folder, Dr. Bash 
stated that he agreed with the diagnoses of lumbosacral 
strain, lumbar disc disease and arthritis of the lumbar 
spine.  In addressing the July 1992 MRI, Dr. Bash commented 
that the indications recorded demonstrated the presence of a 
chronic degenerative condition of both the discs and 
vertebral bodies, which predated and could not have developed 
coincident with the June 1992 incident.  He further opined 
that "the injury in 1984 and the cumulative effect of many 
parachute jumps during his Army service very likely initiated 
the degenerative process of the discs and vertebrae of the 
lumbar spine."  He also noted that "[t]he sudden onset of 
severe symptoms in 1992 likely represent[ed] an acute 
exacerbation and progression of the underlying chronic 
condition, which had its origins in the Army."  

The Board finds that the preponderance of the evidence 
supports the veteran's claim of service connection for a low 
back disability manifested by lumbosacral strain, lumbar disc 
disease and arthritis of the lumbar spine.  

The Board notes significantly that Dr. Bash, after review of 
the claims folder, specifically disputed the RO's implication 
that the veteran's low back disorder had its onset in June 
1992 and carefully reasoned that his low back disability was, 
in fact, related to his military service.  

Thus, the Board finds that service connection for a low back 
disability, manifested by lumbosacral strain, lumbar disc 
disease and arthritis of the lumbar spine, is warranted.  




ORDER

Service connection for a low back disability manifested by 
lumbosacral strain, lumbar disc disease and arthritis of the 
lumbar spine is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


